Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney Docket number: 2010P00266US04
Filling date: 11/18/2019
Priority Date: 9/29/10
Inventor: CAMRAS et al
Examiner: Bilkis Jahan
DETAILED ACTION

1.	This office action responds to an amendment filed on 06/16/2021.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.
 

Acknowledgement
3.	The amendment filed on 06/16/2021, responding to the office action mailed on 03/16/2021, has been entered into the record. The present office action is made with all 

Allowable Subject Matter
4.	Claims 1-19 and 20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed structure comprising: two or more light emitting epitaxially-grown semiconductor layers of a material that absorbs light at the first peak wavelength and in response emits a second light having a spectrum with a second peak wavelength and a full width half maximum of 25 nm or less in combination with all other limitations as recited in claim 1.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed structure comprising: two or more light emitting epitaxially-grown semiconductor layers of a material that absorbs the first light and in response emits a second light having a spectrum with a second peak wavelength and a full width half maximum of 25 nm or less in combination with all other limitations as recited in claim 13.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


BILKIS . JAHAN
Primary Examiner
Art Unit 2896



/BILKIS JAHAN/Primary Examiner, Art Unit 2896